[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO DISQUALIFY ATTORNEY (NO. 126)
The motion to disqualify plaintiff's attorney is denied. Due to the lack of an evidentiary record, this court can not conclude that attorney Lawrence J. Merly will be a necessary witness on a contested issue. Based on the limited record, it appears that disqualification of plaintiff's counsel after this case has been pending for over two years would work a substantial hardship on the plaintiff. At trial, the court may consider defendant's suggestion that the court require another lawyer in the plaintiff's law firm to represent the plaintiff.
THIM, JUDGE